     Case 1:20-cv-00431-DAD-EPG Document 134 Filed 04/03/20 Page 1 of 2


 1   HAMILTON CANDEE (Cal. SBN 111376)
     BARBARA JANE CHISHOLM (Cal. SBN 224656)
 2   ELIZABETH VISSERS (Cal. SBN 321365)
     ALTSHULER BERZON LLP
 3
     177 Post St., Suite 300
 4   San Francisco, CA 94108
     Telephone: (415) 421-7151
 5   Facsimile: (415) 362-8064
     Email: hcandee@altber.com; bchisholm@altber.com;
 6          evissers@altber.com
 7   Attorneys for Plaintiffs Golden State Salmon Association, Natural Resources
     Defense Council, Inc., Defenders of Wildlife, and Bay.Org d/b/a The Bay Institute
 8
     GLEN H. SPAIN (Cal. SBN 88097)
 9
     P.O. Box 11170
10   Eugene, OR 97440-3370
     Telephone: (541) 689-2000
11   Email: fish1ifr@aol.com
12   Attorney for Plaintiffs Pacific Coast Federation of Fishermen’s Associations and
     Institute for Fisheries Resources
13
14                             UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF CALIFORNIA
15
16
       PACIFIC COAST FEDERATION OF                         Case No. 1:20-cv-00431-DAD-SAB
17     FISHERMEN’S ASSOCIATIONS, et al.,
                                                           SUPPLEMENTAL DECLARATION OF
18                                                         BARBARA CHISHOLM IN SUPPORT
                         Plaintiffs,                       OF PLAINTIFFS’ APPLICATION FOR
19                                                         TEMPORARY RESTRAINING ORDER
                 v.
20                                                         Hearing Date: If not resolved on the papers,
       WILBUR ROSS, in his official capacity               hearing requested by April 6, 2020
21     as Secretary of Commerce, et al.,
                                                           Judge: Hon. Dale A. Drozd
22                       Defendants.

23                                                         Courtroom 5, 7th Floor
                                                           2500 Tulare Street
24                                                         Fresno, CA 93721

25
26
27
28
            SUPP. DECL. OF BARBARA CHISHOLM ISO PLS.’ APP. FOR TEMPORARY RESTRAINING ORDER
                                                                            CASE NO. 1:20-CV-00431-DAD-SAB
     Case 1:20-cv-00431-DAD-EPG Document 134 Filed 04/03/20 Page 2 of 2


 1   I, Barbara J. Chisholm, declare as follows:
 2         1.    I am an attorney representing Plaintiffs Natural Resources Defense Council,
 3   Defenders of Wildlife, Golden State Salmon Association, and The Bay Institute in the above-
 4   captioned action and am a partner at the law firm of Altshuler Berzon LLP. I am a member in
 5   good standing of the bars of the State of California and this Court. I make this supplemental
 6   declaration based on my personal knowledge and, if called to testify, could and would testify as
 7   stated herein.
 8         2.    Attached hereto as Exhibit J is a true and correct copy of a letter addressed to
 9   counsel for the Federal Defendants, which I received today, April 3, 2020, via email at 4:49
10   p.m. from Daniel Fuchs, counsel for the plaintiffs in California Natural Resources Agency v.
11   Ross, Case No. 1:20-cv-00426-DAD, who wrote on behalf of the Attorney General. In the
12   letter, the Attorney General requests “that Reclamation immediately reduce export of water at

13   the Jones Pumping Plant to at most 900 cfs” and states that “[t]his reduction is necessary to
14   conform Reclamation’s actions to the Declaration of Reclamation’s Central Valley Office’s
15   Operations Manager, Kristin White,” in the above-captioned matter.
16
17           I declare under penalty of perjury under the laws of the United States that the foregoing
18   is true and correct to the best of my knowledge.
19           Executed this 3rd day of April 2020 in Berkeley, California.

20
21                                                 /s/ Barbara J. Chisholm
                                                   Barbara J. Chisholm
22
23
24
25
26
27
28

             SUPP. DECL. OF BARBARA CHISHOLM ISO PLS.’ APP. FOR TEMPORARY RESTRAINING ORDER
                                              1                    Case No. 1:20-cv-00431-DAD-SAB
